DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are currently pending and under examination.  
 
This application is a continuation of U.S. Patent Application No. 15/471578, filed March 28, 2017, which claims the benefit of priority to U.S. Provisional Application No. 62/314316, filed March 28, 2016.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
preferably in a volume ratio of at least 2:1 and more preferably at least 5:1” (emphasis added).  The phrase "preferably" and “more preferably” render the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  Here, it is unclear if either volume ratio must be present. 
 Additionally, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claims 1 and 15 recite the broad recitation “preferably in a volume ration of at least 2:1,” and the claim also recites “more preferably at least 5:1” which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 10 recites a DMSO concentration “in the range of about 0.5% to about 0.5%.”  This claim is indefinite, because “about 0.5% to about 0.5%” is not a range, but is instead a single concentration.  It appears that this should instead read “about 0.05% to about 0.5%.”    
Claims 2-9 and 11-14 are included in this rejection, because these claims depend from above rejected claim 1.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Halle et al. (IDS; Uncontrolled-rate freezing and storage at -80°C, with only 3.5-percent DMSO in cryoprotective solution for 109 autologous peripheral blood progenitor cell transplantations, Transfusion, Vol. 41, (May 2001), pp. 667-673), and further in view of Moroff et al. (IDS; Retention of cellular properties of PBPCs following liquid storage and cryopreservation, Transfusion, Vol. 44, (2004), pp. 245-252).
Halle et al. teach a method of preparing viable peripheral blood progenitor cells (PBPCs) for transplantation into a patient (Abs.).  The cells are cryopreserved in an aqueous cryopreservation medium in a bag, which is a container, at a temperature of -80°C, which is encompassed within about -60°C to -100°C, in a freezer (Abs.; p. 668, Right Col., Cryopreservation technique, Para. 1).  The cryopreservation medium contains 2.5% hydroxyethyl starch (HES), and 3.5% dimethylsulfonoxide (DMSO) (Abs; p. 668, Right Col., Cryopreservation technique, Para. 1).  It is noted that Applicant has not provided a specific definition for “about,” therefore 2.5% HES, is interpreted to be encompassed within about 2% to 10%, and about 6%; and 3.5% DMSO is interpreted to be encompassed within about 1% to 3%, about 1.5% to 2.5%, about 1.75% to 2.25%, and about 2%.  
Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amounts of the DMSO and HES in the cryopreservation medium, including DMSO to about 1% to 3%, about 1.5% to 2.5%, about 1.75% to 2.25%, about 2%, 1% to 3%, and 1.75% to 2.25%, and HES to about 2% to 10%, about 6%, 2% to 10%, and 4% to 8%, to result in the use of an effective amount of each cryoprotectant in the cryopreservation medium when practicing the claimed method.
While it is taught that the cryopreservation medium contains human serum albumin (HSA) in addition to DMSO and HES, it is further taught that successful PBPC cryopreservation commonly uses DMSO with either HSA, plasma, serum, or HES (p. 667, Right Col., Para. 2 to p. 668, Left Col, Line 1).  As such, it would have been obvious to one of ordinary skill in the art that the HSA could be omitted, as it is known that PBPCs can be successfully cryopreserved with DMSO and one of HSA, plasma, serum, or HES.  One would have been motivated to utilize a cryopreservation medium consisting of DMSO and HES, because such a medium is known in the art for successful cryopreservation of PBPCs.
The cryopreserved composition, which contains the cryopreservation medium and the viable cells, is thawed and transplanted into a patient (p. 669, Left Col., PBPC transplant, Para. 1-2).  Thawed CD34+ cells in the viable cell composition include 3.17x106 cells/kg after thawing 6 cells/kg after thawing is deemed to be encompassed within about 1 million cells/ml to about 20 million cells/ml (post-thaw).  Additionally, it would have been obvious to one of ordinary skill in the art to adjust the starting cell concentration to result in a thawed cell concentration with the desired amount of viable cells.  It is noted that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the concentration of cells in the thawed viable cell composition, including to about 1 million cells/ml to about 20 million cells/ml, to result in the desired concentration of viable cells in the viable thawed cell composition when practicing the claimed method.
The cryopreserved composition, which contains the cryopreservation medium and the viable cells, is thawed, and diluted to a 5 to 1 ratio with PBS, BSA, and DNase, which is an aqueous liquid diluting medium, to provide a diluted viable cell composition for further in vitro testing (p. 668, Right Col., Thawing procedure, Line 1 to p. 669, Left Col., Line 3).  However, it is not specifically taught that the thawed and diluted viable cell composition is administered to a patient, nor is a dilution ratio, DMSO and HES concentration after dilution, or cell concentration after dilution of such a diluted composition for patient administration taught.   Halle et al. additionally teach that minor to moderate toxicity occurs after transfusion of cells cryopreserved with DMSO, where reduction in DMSO concentration appears to decrease transfusion-related adverse events (P. 672, Right Col., Para. 2, Line 1-11).  Additionally, the median recovery after 
Moroff et al. teach a method for preparing viable PBPCs intended to be usable for transplantation into a patient (Abs.; p. 245, Right Col., Para. 1 to p. 246, Line 6).  The cells are cryopreserved in an aqueous cryopreservation medium in a bag at a temperature of -80°C in a freezer (p. 246, Liquid storage and cryopreservation; Fig. 1).  The cryopreservation medium contains 6% HES and 5% DMSO (Abs.; p. 246, Liquid storage and cryopreservation; Fig. 1).  The cryopreserved samples are thawed and diluted 1:3, which is a volume ratio of at least 2:1, with an aqueous liquid diluting medium (Abs.; p. 246, Thawing and washing of PBPC Samples; Fig. 1).  The amount of total nucleated cells ranges from about 70% to 100% after thawing and dilution (Fig. 2); the number of CD34+ cells after thawing and dilution is essentially maintained at pre-freeze amounts (Abs.; Fig. 4); and the number of CFU-GM and BFU-E cells are maintained or increased after thawing and dilution (Abs; Fig. 6).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Halle et al. and Moroff et al., because both teach methods for preparing viable PBPCs intended to be usable for transplantation into a patient, where the cells are cryopreserved in an aqueous cryopreservation medium in a bag at a temperature of -80°C in a freezer, the cryopreservation medium contains HES and DMSO, and the cryopreserved samples are thawed and can be diluted.  Halle et al. teach that reduction in DMSO concentration appears to decrease transfusion-related adverse events when cryopreserved cells are transplanted into a patient.  Moroff et al. teach the use of a 3:1 post-thaw dilution, which results in recovery of amounts of total nucleated cells, CD34+ cells, CFU-GM, and BFU-E cells at much higher levels than those taught by Halle et al.  As such, it would have been obvious to one of ordinary skill in the art to dilute the thawed 
It is noted that a 3:1 dilution of 3.5% DMSO and 2.5% HES would result in a diluted cell composition with 0.9% DMSO and 0.6% HES, which is interpreted to include a DMSO concentration of about 0.5%, and an HES concentration of at least about 0.1%, at least 0.1%, about 0.1% to about 6%, and 0.1% to 6%.  Additionally, while Moroff et al. teach a 3:1 dilution, it would have been obvious to one of ordinary skill in the art to adjust the dilution ratio to result in a thawed and diluted cell composition with a desired concentration of cells, as well as a further reduced amount of DMSO present in the final composition for administration to further decrease adverse reactions.  It is noted that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the ratio of the thawed cell composition to the diluting medium, including to 8:1, to result in DMSO present in the thawed and diluted viable cell composition at about 0.5% or less, about 0.3% or less, about 0.05% to about 0.5%, 0.5% or less, and 0.3% or less, to result in HES present in the thawed and diluted viable cell composition at at least about 0.1%, at least 0.1%, about 0.1% to about 6%, and 0.1% to 6%, and also including about 200,000 cells/ml to about 5 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Halle et al. and Moroff et al. to provide a method of preparing viable peripheral blood progenitor cells (PBPCs) for transplantation into a patient to treat the patient, comprising: cryopreserving cells in an aqueous cryopreservation medium in a bag, which is a container, at a temperature of -80°C, which is encompassed within about -60°C to -100°C, in a freezer, the cryopreservation medium containing, or consisting of, 2.5% hydroxyethyl starch (HES), and 3.5% dimethylsulfonoxide (DMSO), where 2.5% HES is encompassed within, or is optimized to include, about 2% to 10%, about 6%, 2% to 10%, and 4% to 8%; and where 3.5% DMSO is encompassed within, or is optimized to include, about 1% to 3%, about 1.5% to 2.5%, about 1.75% to 2.25%, about 2%, 1% to 3%, and 1.75% to 2.25%; thawing the cryopreserved composition, which contains the cryopreservation medium and the viable cells; combining an aqueous liquid diluting medium with the thawed viable cell composition at a ratio of 3:1, which is fully encompassed within at least 2:1, and optimized to include a ratio of 8:1, to provide a diluted viable cell composition; and transplanting the diluted viable cell composition into a patient; wherein diluting the cryopreservation medium at a 3:1, 8:1, or a further optimized ratio, provides a diluted viable cell composition with thawed viable cells that includes, or is optimized to include, HES at at least about 0.1%, about 0.1% to about 6%, at least 0.1%, and 0.1% to 6%; and DMSO at about 0.5% or less, about 0.3% or less, about 0.05% to about 0.5%, 0.5% or less, and 0.3% or less (Claim 1, 2, 4-7, 9, 10, 14, and 15).  
Thawed CD34+ cells in the viable cell composition include 3.17x106 cells/kg after thawing, which would be 792,500 cells/kg after a 3:1 dilution, wherein 3.17x106 cells/kg after thawing, and 792,500 cells/kg after the 3:1 dilution, are deemed to be encompassed within, or are Claim 3).  


Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Halle et al. and Moroff et al., as applied to claim 1 above, and further in view of Thirumala et al. (IDS; Clinical grade adult stem cell banking, Organogenesis, 5:3 (2009), pp. 143-154). 
The teachings of Halle et al. and Moroff et al. as applied to claim 1 have been set forth above.  Halle et al. and Moroff et al. do not specifically teach that the viable cells are viable mesenchymal stem cells.
Thirumala et al. teach that mesenchymal stem cells (MSCs) have been successfully cryopreserved in a variety of cryopreservation media, including cryopreservation media that comprise HES and DMSO, where the MSCs are intended to be transplanted into a patient after thawing (Abs.; p. 144, Left Col., Para. 1; p. 145, Right Col., Para. 2 to p. 146, Right Col., Para. 1).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Halle et al., Moroff et al., and Thirumala et al., because all teach cryopreservation and transplantation of viable stem/progenitor cells, where cryopreservation includes cryopreservation media that includes HES and DMSO.  It is known in the art from the teachings of Thirumala et al. that MSCs have been successfully cryopreserved in cryopreservation media that comprises HES and DMSO, where the MSCs are intended to be transplanted into a patient after thawing.  The use of MSCs as the viable cells in the method of Halle et al. and Moroff et al. amounts to the 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Halle et al., Moroff et al., and Thirumala et al., wherein the viable cells comprise viable MSCs (Claim 8).  


Claims 1 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Halle et al. and Moroff et al., as applied to claim 1 above, and further in view of Roser et al. (IDS; US 2005/0163750; Published 2005). 
The teachings of Halle et al. and Moroff et al. as applied to claim 1 have been set forth above.  Halle et al. further teach that no macroscopic clumping was noted in the PBPC bags prior to dilution (p. 668, Right Col., Thawing procedure, Line 1 to p. 669, Left Col., Para 1).  Halle et al. and Moroff et al. do not specifically teach that the aqueous liquid diluting medium comprises trehalose, including at a concentration of about 1% to about 10%, about 2% to about 7%, 1% to 10%, or 2% to 7%.  
Roser et al. teach methods to prevent aggregation of substances, including cells, including red blood cells, during the freezing and thawing process by adding an amount of trehalose to a cell-containing solution sufficient to prevent aggregation, including during thawing (Abs.; Para. 17, 25).  The amount of trehalose utilized includes about 1% to 50% (Para. 26), which encompasses about 1% to about 10%, about 2% to about 7%, 1% to 10%, and 2% to 7% trehalose.    

Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Halle et al., Moroff et al., and Roser et al., wherein the aqueous liquid diluting medium further comprises about 1% to 50% trehalose, wherein about 1% to 50% trehalose encompasses about 1% to about 10%, about 2% to about 7%, 1% to 10%, and 2% to 7% trehalose (Claim 11, 12, 13).    

Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653